DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-11, 13-17, 19, 21-25 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … a decryption circuit arranged on an interconnect network identifying an internal data path for exchanging the data between the non-volatile memory and the microprocessor, and connected to a memory controller of the non-volatile memory for receiving blocks of data from the non-volatile memory, the decryption circuit being configured to: perform a decryption, on the fly, of blocks of the data read from the non-volatile memory to obtain read decrypted data; generate first decryption masks corresponding to first blocks of data being read from the non-volatile memory at a given read address; and generate second decryption masks corresponding to second blocks of data to be read from the non-volatile memory at a next estimated read address, wherein the decryption circuit comprises a bypass circuit to allow data which do not require decryption to remain unchanged in accordance with commands being received from a control circuit configured to monitor transactions occurring on an internal control path…in combination and relationship with the rest of claim as being claimed in claims 1, 23.


Therefore, claims 2-11, 13-14, 24-25 are allowable as being dependent upon independent claims 1, 23.

The prior art of record do not teach or suggest … performing, by a decryption circuit, a decryption, on the fly, of the instructions of the user application code image encrypted and stored in the non-volatile memory; and generating first decryption masks corresponding to first blocks of data being read from the non-volatile memory at a given read address; and generating second decryption masks corresponding to second blocks of data to be read from the non-volatile memory at a next estimated read address, wherein the next estimated read address comprises a next consecutive linear read address…in combination and relationship with the rest of claim as being claimed in claims 15, 19.
Therefore, claims 16-17, 21, 22 are allowable as being dependent upon independent claims 15, 19.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436